      Case 4:19-cv-05040-SMJ     ECF No. 57   filed 04/01/21   PageID.532 Page 1 of 2




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Apr 01, 2021
                                                                        SEAN F. MCAVOY, CLERK
3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     KIM SIMMONS,                              No. 4:19-cv-05040-SMJ
5
                              Plaintiff,
6                                              ORDER DISMISSING CASE
                 v.
7
     AECOM MANAGEMENT SERVICES
8    INC., a foreign corporation a/k/a
     Amentum Services f/k/a URS Federal
9    Services; and WASTE TREATMENT
     COMPLETION COMPANY LLC, a
10   foreign limited liability company,

11                            Defendants.

12
           On March 31, 2021, the parties filed a stipulated dismissal, ECF No. 56.
13
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
14
     IT IS HEREBY ORDERED:
15
           1.    The parties’ Stipulated Motion and Proposed Order of Dismissal,
16
                 ECF No. 56, is GRANTED.
17
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
18
                 bear their own costs and attorney fees.
19
           3.    All pending motions are DENIED AS MOOT.
20
           4.    All hearings and other deadlines are STRICKEN.


     ORDER DISMISSING CASE – 1
       Case 4:19-cv-05040-SMJ     ECF No. 57   filed 04/01/21   PageID.533 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 1st day of April 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
